Ilan S. Schoenberger, Esq. County Attorney, Rockland
Your senior assistant county attorney has asked for our opinion as to whom judges of the unified court system are required to notify to effectuate a resignation and what the responsibilities of the county clerk are in the event of such a resignation.
The resignation of public officers is governed by section 31 of the Public Officers Law. Judges of the unified court system make their resignations to the chief administrator of the courts (id., § 31[1][d]). The procedure for resignation is governed by law (id., § 31[2], [3], [4] and [5]). The official with responsibility for receiving a resignation is required to notify immediately the State Board of Elections of such resignation and its effective date (id., § 31[5]). Thus, it is clear that judges present their resignations to the chief administrator of the courts.
The inquiry from your office expresses concern as to the ability of the county clerk to carry out his statutory responsibilities when a vacancy by resignation occurs. Upon such an occurrence, the county clerk is required to give notice to the Governor, in the event the power of appointing a successor is vested in the Governor, and to the county legislative body if the power to appoint a successor is vested in that body (County Law, § 400 [6]). Under section 400(7), the Governor, with the advice and consent of the Senate, if in session, may fill a vacancy in the office of county judge, surrogate judge, or judge of the family court until an election can be held to fill the office. We were informed that the Office of Court Administration routinely notifies county clerks upon the occurrence of vacancies in these offices.
We conclude that judges of the unified court system submit their resignations to the chief administrator of the courts.